Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 8, 10 and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McCord (US 2021/0382151).
Regarding claim 1, McCord discloses a light detection and ranging (LiDAR) system arranged to monitor a field of view comprising: a LiDAR sensor (Figs.1-2) including a first portion including a laser array (210; 110a-b) and a detector array (260;160a-b), and a second portion including a transmitting lens (230; 130) and a receiving lens (240; 140); and a linear resonant actuator (paragraphs 33-34); wherein the linear resonant actuator is arranged to oscillate one of the first portion or the second portion of the LiDAR sensor (Figs.1-2).
Regarding claims 2-3 and 5, the limitations therein are disclosed in paragraphs 27-28 of McCord.
Regarding claims 8 and 10, the limitations are shown in Figs.1-2 of McCord.
Regarding claim 17, McCord discloses a light detection and ranging (LiDAR) system arranged to monitor a field of view comprising: a LiDAR sensor (Figs.1-2) including a first portion including a single laser and a single detector (paragraphs 3-4), and a second portion including a transmitting lens and a receiving lens (paragraphs 3-4); and a linear resonant actuator (paragraphs 33-34); wherein the linear resonant actuator is arranged to oscillate one of the first portion or the second portion of the LiDAR sensor (Figs.1-2).
Regarding claims 18-19, the limitations therein are disclosed in paragraphs 27-28 of McCord.
Regarding claim 20, the limitations are shown in Figs.1-2 of McCord.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 6, 7, 11-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCord.
Regarding claims 4 and 6, although McCord does not disclose the use of a position sensor, such use would have been obvious to one of ordinary skill in the art in view of the desire to effectively measure a position of the LiDAR sensor resulting in improving the detection measurement.
Regarding claims 7 and 11-13, McCord only differs from the claimed in that it does not disclose the use of a slide bearing or a linear micromotion slide device.  However, such use would have been obvious to one of ordinary skill in the art in view of meeting different design requirements  and achieving the particular desired performance.
Regarding claims 14 and 16, the limitations are shown in Figs.1-2 of McCord.

Allowable Subject Matter
Claims 9 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 9 and 15, the prior art fails to disclose or make obvious the claimed LiDAR system comprising, in addition to the other recited features of the claim, the details and functions of a first linear resonant actuator and a second linear resonant actuator in the manner recited in claim 9 or 15.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K PYO whose telephone number is (571)272-2445. The examiner can normally be reached 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on 571-272-2485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 


866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN K PYO/Primary Examiner, Art Unit 2878